Title: To Alexander Hamilton from George Washington, 8 May 1791
From: Washington, George
To: Hamilton, Alexander


Charleston [South Carolina] May 8, 1791. “Mr. Cogdell, the Collector of Georgetown appearing on enquiry a proper person to be appointed Inspector of Excise for that Survey, you will signify his appointment to that Office.… Capt. Robert Cochran seems in all respects best qualified to command the revenue Cutter on this station, and I have in consequence appointed him to that Office.…”
